      Case: 1:19-cv-01680 Document #: 26 Filed: 02/18/20 Page 1 of 2 PageID #:84




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                                  )
                                                    )
        Plaintiff,                                  )   Civil Action Case No. 1:19-cv-01680
                                                    )
v.                                                  )   Judge: Jorge L. Alonso
                                                    )
JOHN MANSFIELD,                                     )
                                                    )
        Defendant.                                  )
                                                    )

     PLAINTIFF’S MOTION FOR LEAVE TO APPEAR TELEPHONICALLY TO THE
       STATUS HEARING SCHEDULED FOR FEBRUARY 19, 2020 AT 9:00 A.M.

        Plaintiff, Malibu Media, LLC (“Plaintiff”), hereby moves for the entry of an order granting

Plaintiff’s motion for leave to appear telephonically to the Status Conference on February 19, 2020

at 9:00 AM, and files this memorandum in support.

        1.      This Court’s Status Hearing is currently scheduled for February 19, 2020 at 9:00

AM. Plaintiff is located in California, and with the recent withdrawal of trial counsel in this district,

the Plaintiff’s counsel has expeditiously sought new trial counsel.

        2.      Plaintiff has engaged counsel familiar with the Plaintiff and its copyright

enforcement campaign, who is located in Michigan, and has recently been granted permission to

appear for the Plaintiff in this district.

        3.      Travel expenses for Plaintiff’s counsel to attend the Status Conference in person

would only serve to increase the costs of this matter and create a further impediment to settlement.

        4.      In light of the foregoing, Plaintiff respectfully requests that the Plaintiff’s counsel.

be granted leave to telephonically appear at the Status Conference, presently scheduled for

February 19, 2020 at 9:30 AM. Plaintiff’s trial counsel has full settlement authority.

        5.      No party will be prejudiced by granting the instant Motion. The instant Motion is
     Case: 1:19-cv-01680 Document #: 26 Filed: 02/18/20 Page 2 of 2 PageID #:85




not being filed for any improper purpose such as undue delay.

       6.       The undersigned has attempted to confer with Pro Se Defendant but was not able

to reach him.

       WHEREFORE, Plaintiff respectfully requests this Court enter an order permitting the

Plaintiff to appear telephonically to the Status Conference on February 18, 2020 at 9:00 A.M. A

proposed order is attached for the Court’s convenience.

       Dated: February 18, 2020

                                                    Respectfully submitted,

                                                    By: /s/ Joel A. Bernier
                                                    Joel A. Bernier, Esp. (P74226)
                                                    49139 Schoenherr Road
                                                    Shelby Township, MI 48315
                                                    Tel: (586) 991-7611
                                                    Fax: (586) 991-7612
                                                    Email: Bbclawgroup@gmail.com
                                                    Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE
        I hereby certify that on February 18, 2020, I electronically filed the foregoing document
with the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who
are registered CM/ECF users will be served by the CM/ECF system.


                                                    By: /s/ Joel A. Bernier




                                               2
